FILE COPY




                                   No. 07-14-00135-CV


In the Estate of James A. Loftis, Jr.,       §     From the County Court at Law No. 1
Deceased                                             of Ellis County
                                             §
                                                   October 23, 2015
                                             §
                                                   Opinion by Justice Campbell
                                             §

                                    J U D G M E N T

       Pursuant to the opinion of the Court dated October 23, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court is reversed in part, affirmed in

part and remanded to the trial court for further proceedings.

       It is further ordered that each party will pay one-half of the costs of this appeal,

for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo